Citation Nr: 0608077	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  03-28 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of fistula surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2003 and August 2003 rating decisions by the 
RO in Columbia, South Carolina, which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 2002) for 
residuals of fistula surgery.

In January 2006, the veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of that hearing 
is associated with the claims folder.  


FINDING OF FACT

The veteran did not incur any residuals or damage due to 
fistula surgery as the proximate result of a lack of skill, 
carelessness, negligence or error judgements, or unforeseen 
event in VA treatment.



CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of fistula surgery is not established.  38 
U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The October 2003 statement of the case, the November 2005 
supplemental statement of the case and April 2003 letter, 
gave the veteran notice of the evidence necessary to 
substantiate his claim on appeal.  

The evidence development letter dated in April 2003 also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The veteran was not explicitly told to submit all evidence in 
his possession.  The November 2005 supplemental statement of 
the case, however contained the provisions of 38 C.F.R. 
§ 3.159(b), noting that the veteran would be advised to 
submit relevant evidence in his possession.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.    38 U.S.C.A. § 5103A(b), (c).
 
Analysis

The veteran asserts that he is entitled to compensation 
benefits under 38 U.S.C.A. § 1151 for residuals due to 
fistula surgery performed by VA.  

Specifically, during the January 2006 hearing, the veteran 
testified that he underwent surgery for the removal of cancer 
and following the surgery he had complications.  
Specifically, he stated that a pump malfunctioned and caused 
digestive enzymes to spill out onto his stomach and cause 
painful and tender scarring.  The veteran could not recall 
the date of the surgery.    

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  The 
additional disability must be the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1) (2005).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2) (2005).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), (2) (2005).  

Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.   "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3) (2005).

VA treatment and surgical notes show that in November 2001 
the veteran underwent low anterior resection with 
adhesiolysis and ileoproctostomy with "J" pouch and 
protective ilesotomy.  The preoperative and postoperative 
diagnosis was rectal cancer.

In March 2002 the veteran underwent exploratory laparotomy 
with repair of enterocutaneous fistula and multiple 
enterotomies and placement of nasoenteric small-bore feeding 
tube.  Following the surgery, the veteran was in stable 
condition.

In July 2002 the veteran was admitted to the VA hospital with 
complaints of dehydration, entero-cut fistula, and an 
increase in his serum creatinine.  He was subsequently 
discharged and in an August 2002 notation it showed that 
there was minimal output from his entero-cut fistula and he 
had an excellent post operative intake and was "ok" to be 
discharged home. 

An April 2003 VA gastrointestinal consultation note revealed 
no evidence of any tumor and a normal "J" pouch.  

In June 2003 the RO received photographs from the veteran 
which essentially showed his stomach with multiple scars in 
the abdomen area.

In a February 2004 Conference Report, a Decision Review 
Officer related that the veteran reported having no residual 
functional impairment due to the VA surgery and that his skin 
disfigurement was not tender to touch.

At his hearing the veteran testified as to his belief that 
malfunctioning machinery during VA surgery had caused 
additional disability in the form of abnormal scaring.

As the above discussion should make clear, there is no 
competent evidence of additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA.  However, even assuming 
arguendo that the veteran has additional disability, the 
record is completely negative for any evidence that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.

There is nothing in the claims files, other than the 
veteran's own contentions that VA surgeries in November 2001 
and March 2002 led to additional disability due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or other fault on the part of VA, or was not 
reasonably foreseeable.  However, as the evidence does not 
show that the veteran possesses medical expertise, his 
statements and hearing testimony are not probative on this 
issue.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinion cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The veteran has not provided any medical evidence to support 
his assertions.

In this regard, there is no evidence of a machine malfunction 
during surgery or that a machine malfunction caused 
additional disability.

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the veteran suffers from additional 
disability, which was sustained as a result of the November 
2001 or March 2002 VA surgeries and is proximately due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or other fault on the part of VA in furnishing the 
surgical treatment, or was not reasonably foreseeable.   As 
such, the veteran's claim of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for residuals of fistula 
surgery due to surgery performed by VA must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of fistula surgery is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


